DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “the mineral material after grinding in step a) and before optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 7 m2/g”, such recited BET/N2 specific area is not described in the original disclosure.  Rather instant specification only describes BET/N2 specific area from 3 5 m2/g to 13 m2/g, preferably from 4 m2/g to 12 m2/g, more preferably from 5 m2/g to 10 m2/g, still more preferably from 6 m2/g to 9 m2/g, and still more preferably from 7 m2/g to 8 m2/g (see instant specification page 10 lines 4-9, page 26 lines 18-24, page 28 lines 28- page 29 line 2, page 32 lines 4-6, page  37 lines 11-13).  But such described BET/N2 specific area does not sufficiently support the claimed BET/N2 specific area of from 3 m2/g to 7 m2/g. Specifically, the example C1, C1’ and C2 all have BET/N2 specific area of 7.9 m2/g, while example E1 and E2 both have BET/N2 specific area of 5.9 m2/g.  Thus, such claimed BET/N2 specific area hasn’t  been exemplified in the instant disclosure either.  Therefore, one of ordinary skill in the art cannot and make and use the invention at the time of the application has filed, had possession of the claimed invention.  All claim 1’s depending claims 2-21 are rejected for same reasons. 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 21 recites “the mineral material after grinding in step a) and before optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 5.9 m2/g”, Rather instant specification only describes BET/N2 specific area from 3 5 m2/g to 13 m2/g, preferably from 4 m2/g to 12 m2/g, more preferably from 5 m2/g to 10 m2/g, still more preferably from 6 m2/g to 9 m2/g, and still more preferably from 7 m2/g to 8 m2/g (see instant specification page 10 lines 4-9, page 26 lines 18-24, page 28 lines 28- page 29 line 2, page 32 lines 4-6, page  37 lines 11-13).  But such described BET/N2 specific area does not sufficiently support the claimed BET/N2 specific area of from 3 m2/g to 7 m2/g.   Specifically, the example C1, C1’ and C2 all have BET/N2 specific area of 7.9 m2/g, while example E1 and E2 both have BET/N2 specific area of 5.9 m2/g.  Thus, such claimed BET/N2 specific area hasn’t been exemplified in the instant disclosure either.
Therefore, one of ordinary skill in the art cannot and make and use the invention at the time of the application has filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365). 
Delfosse teaches mineral filler or pigment material having average particle size in the range of 0.4 to 1.5 µm (col. 7 lines 35-39, claim 1), the top cut between 4 and 7 µm (claim 8), which means 100% of particle (apparently 98% of particles i.e. D98) having size in such range (col. 7 lines 40-43, col. 8 lines 6-15).  Delfosse disclose such mineral material (natural calcium carbonate) can be natural calcite, limestone, white marble (col. 2 lines 7-11). 
Delfosse disclosed average particle size and top cut particle size overlapping with those of instantly claimed, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
Delfosse also teaches average particle diameter and particle size distribution are particularly important for the properties of the paper fillers and coating pigments (col. 7 lines 25-39), hence it would have been obvious for one of ordinary skill in the art to adopt a median particle diameter of 1.1 to 1.5 µm as that of instantly claimed via optimization (see MPEP 2144. 05 II) for help obtaining mineral filler or pigment material providing desired opacity and mechanic properties to paper fillers and coating pigments as suggested by Delfosse (col. 7 lines 25-39). 
Delfosse also discloses top cut less than 7 µm is necessary to achieve perfect smoothness and good gloss in the coated paper (col. 8 lines 12-15). It would have been obvious for one of ordinary skill in the art to adopt a top cut D98 from 1.8 to 5.9 µm as that of instantly claimed via optimization (see MPEP 2144.05 II) for help obtaining a calcium carbonate material providing d perfect smoothness and good gloss in the coated paper as suggested by Delfosse (col. 8 lines 12-15). 
As for the claimed “ wherein the calcium carbonate after grinding in step a) and before  optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 7 m2/g,  it appears to one of ordinary skill in the art whether such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material, hence, such limitation cannot render the claimed mineral material patent distinct.   In arguendo about such BET/N2 specific area being the formed final mineral material’s BET/N2 specific area, Delfosse further teaches the calcium carbonate having specific surface area 6 to 13 m2/g (claim 6, 7).  Delfosse also teaches such specific surface area is unexpectedly important for achieving maximum filing ratios and optimum rheological properties (col. 8 lines 18-34).   
Regarding claim 1, as for the claimed process steps a), b), c), d) and e), these are product by process limitations, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See § MPEP 2113).    In this case, Delfosse already discloses a mineral material which is substantially identical as that of instantly claimed as discussed above.     
Regarding claim 2-3 and 7-9, Delfosse already teaches such limitation as discussed above. 
Regarding claim 4-6 and 10-11, 20, Delfosse already teaches a same or substantially the same mineral material as discussed above.  As for the claimed process step limitations, please see similar remarks as stated above. 
Regarding claim 13, as for the claimed “a product being paper, paint, a coating etc.”, such recitation does not require any additional structural limitation except the mineral material in claim 1.   Delfosse further discloses paper using such mineral fillers the natural calcium carbonate being used as paper coating and paint (col. 1 lines 12-31), hence, a product being paper is envisioned hereof. 
Regarding claim 21,  as for the claimed “ wherein the calcium carbonate after grinding in step a) and before  optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 5.9 m2/g,  it appears to one of ordinary skill in the art whether such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material.  Hence, such limitation cannot render the claimed mineral material patent distinct.   In arguendo about such BET/N2 specific area being the formed final mineral material’s BET/N2 specific area, Delfosse further teaches the calcium carbonate having specific surface area 6 to 13 m2/g (claim 6, 7), wherein such specific surface area close enough to the claimed range, thus renders a prima facie case of obviousness (see MPEP 2144.05 I).  Delfosse also teaches such specific surface area is unexpectedly important for achieving maximum filling ratios and optimum rheological properties (col. 8 lines 18-34).    It would have been obvious for one of ordinary skill in the art to adopt calcium carbonate having a same specific surface area as that of instantly claimed via routine optimization (see MPEP 2144.05 II) for help obtaining maximum filling ratios and optimum rheological properties as suggested by Delfosse. 
Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of  Kahanna (WO2010/030579). 
Regarding claim 12, Delfosse does not expressly teach mineral material, e.g. calcium carbonate being treated with claimed carboxylic acid (e.g. stearic acid).
Kahanna teaches calcium carbonate being treated with stearic acid and such stearic-acid treated calcium carbonate can be blended to reduce agglomeration and incorporated into polymer (abstract, [003], [006], [014], [0037], [038]). 
It would have been obvious for one of ordinary skill in the art to adopt stearic acid as shown by Kahanna to treat calcium carbonate of Delfosse because by doing so can render the calcium carbonate surface hydrophobic to increase its compatibility with other materials in downstream applications as suggested by Kahanna ([002],[0003],  [006], [0037]).
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) as applied above, and view of McConnell (US2009/0170994). 
Regarding claim 14-18, the recited thermoplastic polymer product does not have any additional structural limitation to make the mineral material patentable distinct, rather just conventional thermoplastic polymer material.  
McConell teaches calcium carbonate can be also used as a filler in rubber or plastics compositions while thermoplastic resin, polyester resins, polyolefin resins such as polyethylene, polypropylene, acrylic resins, methacrylic resins, vinyl chloride resins, vinylidene chloride resins, polyurethane resins, and polyimide resins etc. can be used together with calcium carbonate ([0042]-[0045]) and blending ratio of the calcium carbonate to resin is 1 to 100 parts of calcium carbonate  relative to 100 parts by weight of resin ([0050]). 
	It would have been obvious for one of ordinary skill in the art to adopt such well-known 1 to 100 parts of calcium carbonate relative to 100 parts of thermoplastic resin such as polyethylene, vinly chloride resin (PVC) etc. as shown by McConell for help obtaining a desired end product, such as filler for intended usage.    Furthermore, combining calcium carbonate with such well-known thermoplastic resin material (polyvinylchloride) for help obtaining desired filler product would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
As for the claimed properties in claim 18, McConell already teaches a same or substantially the same thermoplastic product of vinly chloride resin (noted PVC is a well-known widely used vinly chloride resin) comprising miner filler, i.e. 1 to 100 phr mineral loaded into PVC, therefore, same or substantially the same properties as that of claimed would be expected. 
Regarding claim 19, the recited limitation just an intended use for the instantly claimed product and such limitation does not render the instantly claimed product containing mineral material patentable distinct as compared to prior art disclosed mineral material product. 
Claims 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delfosse (US5292365) in view of McConnell (US2009/0170994) as applied above, and further in view of  Nizamov (RU2264419C1) (For applicant’s convenience, Machine translation has been provided hereof for citations). 
Regarding claim 17, in arguendo about McConell not expressly teaching PVC,  Nizamov teaches PVC can be used together with mineral filler comprising limestone, marble etc. for making desired building materials (page 2 last 8 paragraphs., page 5 first para.). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known PVC  as shown by Nizamov to practice the vinly chloride resin of Delfosse in view of McConell for help obtaining a desired product for building material as suggested by Nizamov.  Furthermore, adopting such well-known PVC as vinly chloride resin to combine with mineral material for help obtaining a desired product as building material would have expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
As for the claimed properties in claim 18,  Delfosse, McConell and Nizamov   suggests  a same or substantially the same thermoplastic product of PPVC  comprising same or substantially the same miner filler, i.e. 1 to 100 phr mineral loaded into PVC,  therefore, same or substantially the same properties as that of claimed would be expected. 
Regarding claim 19, the recited limitation just an intended use for the instantly claimed product and such limitation does not render the instantly claimed product containing mineral material patentable distinct as compared to prior art disclosed mineral material product. 

Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments about the examiner explaining claim 13 being “omnibus-type claim”, applicant’s arguments are convincing, therefore, such 112 rejections have been withdrawn. 
In response to applicant’s arguments about Delfosse requiring its specific surface area to be greater than 8 m2/g,  firstly ,  such claimed “ wherein the calcium carbonate after grinding in step a) and before  optional treatment in step d) has a BET/N2 specific area of from 3 m2/g to 7 (or 5.9) m2/g,  such BET/N2 specific area is  only a BET/N2 specific area for one of the intermediate product during the process of forming such mineral material after grinding step a) and before step d), but it is not BET/N2 specific area for the instantly claimed miner material.  Because after step d) such mineral material can still go through further treatment as de-agglomeration recited in step e).  It is well-known for one of ordinary skill in the art that de-agglomeration treatment often involves with grinding/milling or other treatment to keep the particle not being agglomerated or granulated, which could lead to the obtained mineral material having a different BET/N2 area as those occurred after step a) and before optional treatment step d). Therefore, such limitation cannot render the claimed mineral material patent distinct.   Secondly, Delfosse expressly teaches the calcium carbonate having specific surface area from 6 to 13 m2/g (claim 6, 7) and also teaches specific surface area range of calcium carbonate material is needed for desired filling ratios and optimum rheological properties (col. 8 lines 18-34).  Since non-preferred and alternative embodiments constitute prior art MPEP 2123, and a reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In this case, even though calcium carbonate having specific surface area of not less than 8 m2/g may be preferred, but calcium carbonate having specific surface area from 6 to 13 m2/g can be used for desired filling ratio and optimum rheological properties, therefore, Delfosse disclosed specific surface area range overlaps with or is close enough to that of instant claimed BET/N2 area, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). Furthermore, it would have been obvious for one of ordinary skill in the art to adopt calcium carbonate having a same specific surface area as that of instantly claimed via routine optimization (see MPEP 2144.05 II) for help obtaining maximum filling ratios and optimum rheological properties as suggested by Delfosse.
In response to applicant’s arguments about rejections not showing modifying Delfosse with the teachings of Kahanna not going beyond one or more of Delfosse required properties, Delfosse discloses calcium carbonate mineral material with certain size and certain specific surface area range required (col. 6 lines 1-34) while Kahanna teaches calcium carbonate being treated with stearic acid and stearic-acid treated calcium carbonate can be blended to reduce agglomeration and incorporated into polymer ( [003], [006], [014], [0037], [038]).  Therefore, it would have been obvious for one of ordinary skill in the art to adopt such stearic acid treatment as shown by Kahanna to modify the calcium carbonate mineral material of Delfosse for help providing a stearic acid treated calcium carbonate which having reduced agglomeration and can be incorporate into polymer.  Therefore, the combined teachings of Delfosse and Kahanna leading to an improved calcium carbonate for desired intended usage and there is no evidence to show that incorporating Kahanna would have render the calcium carbonate unsatisfactory, therefore such argument is not found convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Boutelle to US2006/111472 discloses a polymer product comprising coated calcium carbonate having a median particle size (D50) ranging from 0.5 to 1.5 µm. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732